Citation Nr: 1107805	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with mood disorder and alcohol dependence, rated 
as 30 percent disabling prior to March 16, 2010.  

2.  Entitlement to an increased rating for PTSD with mood 
disorder and alcohol dependence, currently rated as 70 percent 
disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU), prior to March 16, 2010.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from March 1964 to February 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Denver, 
Colorado, Regional Office (RO).  

The issue of entitlement to TDIU prior to March 16, 2010 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to March 16. 2010, PTSD was manifested by nightmares, 
anger outbursts, irritability, flashbacks, decreased motivation 
and memory, panic attacks and depression.  

2.  PTSD is manifested by nightmares, anger outbursts, 
irritability, flashbacks, decreased motivation and memory, panic 
attacks and depression.  


CONCLUSIONS OF LAW

1.  Prior to March 16, 2010, PTSD was 70 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130; Diagnostic 
Code (DC) 9411 (2010).

2.  PTSD is no more than 70 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130; Diagnostic Code (DC) 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
November 2006 and February 2007.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  We also note that the 
appellant has been afforded appropriate and adequate VA 
examinations as they reflect a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Factual Summary

The appellant reported periods of depression in his April 2006 
examination.  He related that he lost interest in things he used 
to be interested in and that he had difficulty sleeping.  He 
stated that when he becomes very depressed he concurrently 
experiences severe anxiety.  He denied auditory or visual 
hallucinations.  He also denied suicidal ideation or intent.  He 
reported thoughts of harming others but expressed no intent to 
act.  Symptoms of reexperiencing, avoidance, and arousal were 
noted.  The appellant reported having a social support system to 
include his wife, church and a close friend.  He had regular 
contact with his three children and reported that the 
relationship with them was good.  

Examination revealed that he was alert and attentive, and 
oriented times three.  He was cooperative and reasonable, had 
normal thought process, and his mood was dysphoric.  Insight and 
judgment were good and memory intact.  PTSD was diagnosed and a 
GAF score of 55 was assigned.

The appellant was admitted to an inpatient rehabilitation program 
in June 2006.  He was discharged in August 2006.  Symptoms of 
feeling detached, lack of emotions, and loss of interest in 
activities were reported in June 2006.  Cognitive symptoms of 
difficulty sleeping and concentrating, irritability, 
hypervigilance, and exaggerated startle response were noted.  
Flashbacks, nightmares, exaggerated emotional and physical 
reactions to triggers and avoidance was also noted.  Examination 
revealed his mood was moderately depressed and anxious, affect 
non-labile and stable, thought processes linear and logical, 
thought content without psychotic symptoms and good insight and 
judgment.  He had normal cognition.  PTSD was assigned and a GAF 
score of 32 was assigned.  

In March 2007, the appellant's wife related that the appellant 
reacts in a bazaar manner, and that he wakes her up at night 
screaming and fighting.  She stated that the behavior comes and 
goes and has caused them to sleep in separate beds.  She further 
stated that they could never have company over because of the 
noise since the appellant complained of headaches from people 
talking and outside noise.  

The appellant stated, in a separate letter, that he has had 
nightmares and dreams about combat for years.  He said that he 
has tried hard to live and work as a normal person but has failed 
several times.  He reported trouble with drinking and sleeping.  
The appellant reported having to sleep in a separate room from 
wife and that he used alcohol heavy to numb him from anxiety 
attacks.  According to the appellant, he was fired from his last 
job because his manager said he was very hostile to other 
employees when they said things that he did not like.  He 
reported having at least 15 jobs in his life and that he was 
fired from at least half of them.  The appellant further stated 
that he cannot go to family parties or functions because he is 
afraid he may get a trigger from someone saying something.

In the March 2007 VA compensation and pension examination, the 
appellant reported continued difficulty with depression.  He 
reported decreased interest, feeling overwhelmed, irritability, 
flashbacks, decreased motivation and memory, and periods of 
crying.  He admitted to having anger issues to include some 
difficulty with throwing things.  He denied suicidal and 
homicidal ideation.  There were reports of generalized anxiety, 
occasional panic attacks and paranoia but he denied any auditory 
or visual hallucination.  He reported being somewhat 
hypervigilant and easily startled.  It was noted that although he 
had a generally limited and marginal lifestyle, he visited 
friends once a week and went to church.  

During this examination, the appellant reported being retired 
since 1998 and that he tried some odd jobs since then to include 
shining shoes at the airport.  However, he stated that he had to 
stop in 2005 because he became more agitated with the customers 
and that he has not worked since that time.  Examination revealed 
that the appellant was neatly groomed and his speech was 
articulate.  His mood was slightly depressed and was cooperative 
and friendly.  His thought processes were logical and goal 
oriented, and motor functioning was grossly intact, although he 
seemed slightly stiff when walking.  He was of average 
intelligence and a reasonable historian.  He had good orientation 
skills, erythematic skills, long and short term memory, and 
generally good attention and concentration skills.  His visual 
motor skills were grossly intact as were his visual spacial 
skills.  He reported intermittent difficulty with his memory but 
nonetheless scored 27/30 on examination.  

PTSD, chronic, mild to moderate was diagnosed.  The examiner 
opined that it is as likely as not more than 50 percent 
probability that the appellant continues to experience 
intermittent anxiety, flashbacks, hyperarousal, avoidance, and 
reexperiencing associated with military experience in addition to 
other more recent life stressors.  A GAF score of 57 was 
assigned.  The examiner opined that the appellant retained 
cognitive emotional and behavioral capacities which suggest he 
could do simple work activity in a loosely supervised 
environment.  

The appellant reported in June 2008 problems with depression, 
anxiety, denial and withdrawal.  A GAF score of 38 was assigned.  

In July 2008, it was reported that the appellant was unemployed.  
He lived with his wife and had stable living arrangements since 
his discharge.  He related having a "real good" relationship 
with his wife and children.  PTSD and depression NOS were 
diagnosed, and a GAF score of 35 was assigned.  Anxiety and 
hyperarousal problems related to PTSD were noted.  

In September 2008, Dr. W stated that over and beyond his problems 
with incontinence, the appellant's PTSD symptoms and depression 
make it unreasonable to believe that he can work for a living any 
longer.  For that reason, Dr. W believed that the appellant was 
unemployable secondary to his PTSD symptoms.  

Dr. W stated in February 2009 that the combination of the 
appellant's well documented PTSD and his chronic incontinence 
from surgery for his prostate cancer make him unemployable now 
and for the foreseeable future.  Dr. W opined that he did not 
believe that it is likely that the appellant will ever be able to 
work to support himself again.  He stated that even when 
psychiatrically stable, the appellant's GAF score is no higher 
than 48 based on serious impairment in social and occupational 
functioning.  

Examination in April 2009 revealed a neat appearance/hygiene.  
The appellant was alert and oriented times three, his speech was 
within normal limits, and his mood/affect was appropriate, 
friendly, guilt ridden.  He had coherent, logical and goal 
directed thought process, and his insight and judgment was good.  
He denied suicidal and homicidal thoughts.  

In July 2009, the appellant reported an incident while fishing in 
which he became anxious when a Vietnamese family started speaking 
the language.  

Examination in February 2010 revealed that the appellant had good 
grooming and hygiene and that he was pleasant and cooperative.  
His speech was normal, and his affect was non labile, mood 
congruent and well related.  His thought process was logical.  
Insight, judgment and cognitive were grossly intact.  There were 
no suicidal or homicidal ideations.  PTSD and depression were 
diagnosed.  A GAF score of 48 was assigned.  

The appellant was afforded a VA compensation and pension 
examination in March 2010.  During this examination, it was noted 
that the appellant lived with wife of 23 years and that he had 
three children.  He was in contact with all of his children.  He 
last worked in 1997 and stopped working because he was having 
difficulty dealing with people and was drinking heavily.  He 
reported that he enjoyed fishing but has not been in recent years 
due to problems with his health.  He has two buddies who usually 
check on him and may take him fishing on occasion.  

The appellant described ongoing problems with hyperarousal, 
reexperiencing, sleep, and intrusive memories.  It was noted that 
he was easily irritated, hostile if provoked, and that he avoided 
emotionally upsetting situations, confrontations and military 
reminders.  He felt down on a daily basis and his depression had 
been quite severe in recent months.  His depression had worsened 
since the death of his closest brother in February 2010.   He 
denied suicidal thoughts but occasional homicidal fantasies were 
noted.  

Examination revealed the appellant was casually dressed, 
cooperative and soft spoken.  His mood was depressed and affect 
restricted.  Memory and concentration levels were impaired.  The 
appellant was able to maintain activities of daily living 
including his own personal hygiene.  There was some inappropriate 
behavior described with regard to verbal agitation and 
aggressiveness but no physical violence.  His thought processes 
and communication were impaired by difficulties with short term 
memory and concentration, and his social functioning was impaired 
by his high level of anxiety and avoidance behaviors due to his 
PTSD.  It was noted that he was not employable from a psychiatric 
standpoint secondary to the severity of his PTSD and depression 
which have greatly worsened since his prostate surgery.  PTSD, 
secondary to combat in Vietnam, chronic and severe and mood 
disorder not otherwise specified were diagnosed.  A GAF score of 
48 was assigned.  

The VA examiner stated that due to the appellant's PTSD and 
related mood disorder, he has occupational and social impairment 
with deficiencies in most areas including work, family relations, 
judgment, thinking and mood due to symptoms of passive suicidal 
ideation with intense apathy, near continuous panic symptoms and 
depression affecting his ability to function independently, 
appropriately and effectively, some impaired impulse control with 
unprovoked irritability, some neglect of personal appearance and 
hygiene, some difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective relationships.   



Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  Here, the AOJ has 
assigned a staged rating.  However, the Board finds that the 
appellant's disability has not significantly changed and that a 
uniform rating is appropriate.  

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The Secretary, 
acting within his authority to adopt and apply a schedule of 
ratings, chose to create one general rating formula for mental 
disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 
4.130.  By establishing one general formula to be used in rating 
more than 30 mental disorders, there can be no doubt that the 
Secretary anticipated that any list of symptoms justifying a 
particular rating would in many situations be either under- or 
over-inclusive.  The Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides guidance 
as to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of those 
symptoms on the claimant's social and work situation.  Instead, 
the rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130 
(2010).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

Analysis

Prior to March 16, 2010

The appellant has appealed the denial of a rating higher than 30 
percent disabling for PTSD prior to March 16, 2010  This rating 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  Based on the evidence presented, the Board 
finds that the criteria for a 70 percent disability rating is 
warranted.  

Initially, the Board notes that the appellant was granted a 
temporary total evaluation for his PTSD because of 
hospitalization over 21 days.  He was granted a temporary total 
from June 26, 2006 to September 1, 2006, after which the 
scheduler 30 percent evaluation was resumed.  Accordingly, when 
reviewing the evidence applicable to the instant rating claim, 
the Board will consider this time frame to determine the overall 
impairment even though a temporary evaluation was assigned.

For the applicable period of time, the appellant reported PTSD 
symptoms to include anxiety, nightmares, anger outbursts, feeling 
overwhelmed, irritability, flashbacks, decreased motivation and 
memory, avoidance, panic attacks and depression.  He also 
described ongoing problems with maintaining employment.  There 
was evidence of generalized anxiety, occasional panic attacks and 
paranoia.  We also note that in September 2008 Dr. W stated that 
over and beyond his problems with incontinence, the appellant's 
PTSD symptoms and depression make it unreasonable to believe that 
he can work for a living any longer.  In February 2009, Dr. W 
opined that he did not believe that it is likely that the 
appellant will ever be able to work to support himself again.  He 
stated that even when psychiatrically stable, the appellant's GAF 
score is no higher than 48 based on serious impairment in social 
and occupational functioning.  These findings justify a 70 
percent disability rating.  

Furthermore, while an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
this time frame the appellant's GAF scores have ranged between 35 
and 57.  Although he has been assigned GAF scores of 48, 55 and 
57, we note that a GAF score of 38 was assigned in June 2008  and 
a score of 35 in July 2008.  These GAF score denote some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  In the view of the Board, 
the GAF scores are consistent with the appellant's PTSD 
symptomatology and the assignment of a 70 percent rating.  

Although we find that a 70 percent rating is warranted, we note 
that there is no showing of total occupational and social 
impairment during this time period to warrant a 100 percent 
rating.  In this regard, we note that appellant reported a good 
relationship with his wife and children.  Despite a generally 
limited and marginal lifestyle, the appellant visited friends 
once a week and went to church.  We also note that he maintained 
a neat appearance/hygiene, was alert and oriented times three, 
his speech was within normal limits, and his mood/affect was 
appropriate.  He also had coherent, logical and goal directed 
thought process, and his insight and judgment was good.  We 
acknowledge that it was found that the appellant's PTSD symptoms 
and depression make it unreasonable to believe that he can work 
for a living any longer.  However, we find that his overall 
disability picture meets the criteria for a 70 percent rating and 
no more.  

In short, the appellant's symptoms are more characteristic of a 
disability picture that is contemplated by a 70 percent rating 
and no more.  For all the reasons set forth above, a 70 percent 
rating for PTSD prior to March 16, 2010 is warranted. 

Evaluation in Excess of 70 percent 

The AOJ assigned a staged rating.  Except to the temporary total 
rating, we determine that a uniform evaluation is warranted.  
Furthermore, the Board must determine whether an evaluation in 
excess of 70 percent is warranted at any time during the appeal 
period.  The currently assigned 70 percent contemplate 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  To warrant a 100 percent rating the evidence 
must show total occupational and social impairment.  

Based on the evidence presented, the Board finds that a rating 
higher than 70 percent disabling for PTSD is not warranted for 
this period of time.  In this regard, we find that the 
appellant's symptoms are more characteristic of a disability 
picture that is contemplated by a 70 percent rating than that 
contemplated by a 100 percent rating under Diagnostic Code 9411.  
A majority of the type of criteria contemplated for a 100 percent 
rating under Code 9411 have not been demonstrated.  

During this time frame, the appellant described ongoing problems 
with hyperarousal, reexperiencing, sleep, and intrusive memories.  
Although he described difficulty being around people, diminished 
interests in activities, he nonetheless reported being married 
and having an intact relationship with his children.  He also 
reported having two buddies who checked in on him.  

We recognize that his thought processes and communication were 
impaired by difficulties with short term memory and 
concentration, and his social functioning was impaired by his 
high level of anxiety and avoidance behaviors due to his PTSD.  
We also note that he had reported trouble with maintaining 
employment and that he denied suicidal thoughts but had 
occasional homicidal fantasies.  However, we note that the March 
2010 VA examiner found that due to the appellant's PTSD and 
related mood disorder, he has occupational and social impairment 
with deficiencies in most areas including work, family relations, 
judgment, thinking and mood due to symptoms of passive suicidal 
ideation with intense apathy, near continuous panic symptoms and 
depression affecting his ability to function independently, 
appropriately and effectively, some impaired impulse control with 
unprovoked irritability, some neglect of personal appearance and 
hygiene, some difficulty in adapting to stressful circumstances 
and the inability to establish and maintain effective 
relationships.  The examiner did not find that there was total 
occupational and social impairment.  As such, the above findings 
justify a 70 percent rating and no more.  

Furthermore, while an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
this time frame the appellant's GAF scores have been between 35 
and 48.  A GAF score of 48 was assigned in March 2010 denoting 
serious symptoms or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  In the view of the Board, the GAF score is 
consistent with the appellant's PTSD symptomatology and the 
assignment of a 70 percent rating.  

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  We acknowledge his 
reports of trouble maintaining employment, avoidance, social 
withdrawal, irritability, anger problems and depression.  
Nevertheless, the more probative evidence shows that the 
appellant's disability is no more than 70 percent disabling.  The 
observations of the skilled professionals are more probative than 
the appellant's own characterization of his disability.  In 
short, the appellant's symptoms are more characteristic of a 
disability picture that is contemplated by a 70 percent rating.  
The Board does find that the appellant has been credible when 
reporting the specifics of his condition.  However, the credible 
testimony does not provide a basis for a higher rating.  For all 
the reasons set forth above, the preponderance of the evidence is 
against an evaluation higher than 70 percent disabling for PTSD 
from March 16, 2010. 

We have also considered referral for an extraschedular rating.  
Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability is 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.


ORDER

A rating of 70 percent disabling for PTSD prior to March 16, 2010 
is granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

A rating higher than 70 percent disabling for PTSD is denied.  


REMAND

In a September 2010 rating decision, the appellant was granted 
individual unemployability, effective March 16, 2010.  However, 
the evidence indicates that the appellant was unemployed prior to 
March 16, 2010 and that such was attributed to his PTSD.  In this 
regard, we note that in September 2008 Dr. W stated that over and 
beyond his problems with incontinence, the appellant's PTSD 
symptoms and depression make it unreasonable to believe that he 
can work for a living any longer.  In February 2009, Dr. W opined 
that he did not believe that it is likely that the appellant will 
ever be able to work to support himself again.  He stated that 
even when psychiatrically stable, the appellant's GAF score is no 
higher than 48 based on serious impairment in social and 
occupational functioning.  

As such, the Board finds that the issue of whether TDIU was 
warranted prior to March 16, 2010 has been raised and should be 
addressed by the RO.  

Accordingly, the case is remanded for the following:

The AOJ shall prepare a rating decision and 
adjudicate the issue of entitlement to TDIU 
prior to March 16, 2010.  If the 
determination is adverse to the appellant, 
he should be provided notice and appellate 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


